Citation Nr: 1821396	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  15-45 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a Regional Office decision of April 2012 which granted service connection at an initial rating of 0 percent for left foot heel spur, for right foot heel spur, for left foot hammer toes (second, third, and fourth toes), for right foot hammer toes (second, third, and fourth toes), for left foot hallux valgus, and for right foot hallux valgus; granted an increased rating of 10 percent for left heel residual fragment wound; denied a rating in excess of 10 percent rating for right heel residual fragment wound with retained metallic fragments; and granted service connection at an initial rating of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for left foot heel spur.

3.  Entitlement to a compensable rating for right foot heel spur.

4.  Entitlement to a compensable rating for left foot hammer toes (second, third, and fourth toes).

5.  Entitlement to a compensable rating for right foot hammer toes (second, third, and fourth toes).

6.  Entitlement to a compensable rating for left foot hallux valgus.

7.  Entitlement to a compensable rating for right foot hallux valgus.

8.  Entitlement to a rating in excess of 10 percent for left heel residual fragment wound.

9.  Entitlement to a rating in excess of 10 percent for right heel residual fragment wound with retained metallic fragments.

10.  Entitlement to a rating in excess of 30 percent for PTSD.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1954 to March 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to higher ratings for left foot hammer toes (second, third, and fourth toes), for right foot hammer toes (second, third, and fourth toes), for left foot hallux valgus, for right foot hallux valgus, for left heel residual fragment wound, for right heel residual fragment wound with retained metallic fragments, and for PTSD, as well as the issue of entitlement to a TDIU rating, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record at a January 2018 hearing before the Board, prior to the promulgation of a decision in the appeal in the matters, the Veteran testified that he wished to withdraw his appeal as to the issues of whether there was CUE in an RO decision of April 2012 [which granted service connection at an initial rating of 0 percent for left foot heel spur, for right foot heel spur, for left foot hammer toes (second, third, and fourth toes), for right foot hammer toes (second, third, and fourth toes), for left foot hallux valgus, and for right foot hallux valgus; granted an increased rating of 10 percent for left heel residual fragment wound; denied a rating in excess of 10 percent rating for right heel residual fragment wound with retained metallic fragments; and granted service connection at an initial rating of 30 percent for PTSD], entitlement to a compensable rating for left foot heel spur, and entitlement to a compensable rating for right foot heel spur; there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the issues of whether there was CUE in an RO decision of April 2012 [which granted service connection at an initial rating of 0 percent for left foot heel spur, for right foot heel spur, for left foot hammer toes (second, third, and fourth toes), for right foot hammer toes (second, third, and fourth toes), for left foot hallux valgus, and for right foot hallux valgus; granted an increased rating of 10 percent for left heel residual fragment wound; denied a rating in excess of 10 percent rating for right heel residual fragment wound with retained metallic fragments; and granted service connection at an initial rating of 30 percent for PTSD], entitlement to a compensable rating for left foot heel spur, and entitlement to a compensable rating for right foot heel spur; the Board has no further jurisdiction in these matters.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

On the record at a January 2018 hearing before the Board, the Veteran testified that he wished to withdraw his appeal as to the issues of whether there was CUE in an RO decision of April 2012 [which granted service connection at an initial rating of 0 percent for left foot heel spur, for right foot heel spur, for left foot hammer toes (second, third, and fourth toes), for right foot hammer toes (second, third, and fourth toes), for left foot hallux valgus, and for right foot hallux valgus; granted an increased rating of 10 percent for left heel residual fragment wound; denied a rating in excess of 10 percent rating for right heel residual fragment wound with retained metallic fragments; and granted service connection at an initial rating of 30 percent for PTSD], entitlement to a compensable rating for left foot heel spur, and entitlement to a compensable rating for right foot heel spur.  There remain no allegations of errors in fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in these matters must be dismissed.


ORDER

The appeal as to the claims of whether there was CUE in an RO decision of April 2012 [which granted service connection at an initial rating of 0 percent for left foot heel spur, for right foot heel spur, for left foot hammer toes (second, third, and fourth toes), for right foot hammer toes (second, third, and fourth toes), for left foot hallux valgus, and for right foot hallux valgus; granted an increased rating of 10 percent for left heel residual fragment wound; denied a rating in excess of 10 percent rating for right heel residual fragment wound with retained metallic fragments; and granted service connection at an initial rating of 30 percent for PTSD], entitlement to a compensable rating for left foot heel spur, and entitlement to a compensable rating for right foot heel spur is dismissed.


REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal for higher ratings for left foot hammer toes (second, third, and fourth toes), for right foot hammer toes (second, third, and fourth toes), for left foot hallux valgus, for right foot hallux valgus, for left heel residual fragment wound, for right heel residual fragment wound with retained metallic fragments, and for PTSD, as well as for a TDIU rating.

At the Veteran's January 2018 hearing, he testified that he was in Beaufort, South Carolina "a couple years ago" when he noticed that his feet were swelling and he was experiencing pain, which led him to get his feet checked out at the Naval Hospital Beaufort.  Thereafter, as documented in a January 2018 Report of General Information (VA Form 27-0820), the Veteran stated that he was seen at the Naval Hospital Beaufort during August 2017.  In February 2018, VA requested treatment records for the Veteran from the Naval Hospital Beaufort for the August 2017 timeframe only (i.e., starting August 1, 2017 and ending August 31, 2017).  In March 2018, VA received a response from Naval Hospital Beaufort indicating that there were "No records for time period requested."  However, in light of the Veteran's January 2018 hearing testimony indicating that he may have received treatment from that facility when he noticed symptoms in his feet "a couple years" prior to his January 2018 hearing date, a broader request for all available treatment records from the Naval Hospital Beaufort should be conducted on remand.

The Veteran also testified at his January 2018 hearing that he was currently being treated for his feet by a private podiatrist (Dr. Sinkoe).  The most recent treatment reports of record from this private provider are dated in August 2017.  Any outstanding treatment records from Dr. Sinkoe should be obtained on remand.

Furthermore, VA psychiatric treatment reports of record dated as recently as January 2018 document that the Veteran has sought individual, couples/marriage, and group counseling for his PTSD throughout the period of claim at the Lawrenceville, Georgia Vet Center.  All records from the Lawrenceville Vet Center should be obtained on remand.

Finally, the Board notes that the Veteran was last afforded VA examinations for his claimed foot and PTSD disabilities in July 2014.  Thereafter, at his January 2018 hearing, he testified with regard to worsened symptoms for each of these disabilities (including increased pain and swelling of his feet as well as more frequent social and occupational difficulties due to his PTSD).  [While the Veteran's lower extremities were examined at a March 2018 VA diabetes examination, the report of such examination does not contain adequately detailed findings pertaining to his feet.  On a contemporaneous March 2018 VA foot examination report form, all categories were marked with "No response provided" which renders such report insufficient for rating purposes.]  On remand, after all outstanding treatment records have been obtained, new VA examinations must be scheduled in order to ascertain the current level of severity of the Veteran's left and right foot hammer toes (second, third, and fourth toes bilaterally), left and right foot hallux valgus, left and right heel residual fragment wounds, and PTSD, as there is an indication that the current record does not adequately reflect the severity of his conditions.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for the disabilities remaining on appeal (i.e., pertaining to his feet and PTSD) during the period of claim, to specifically include all records of treatment from the Naval Hospital Beaufort (in Beaufort, South Carolina), from his private podiatrist (Dr. Sinkoe), and from the Lawrenceville Vet Center (in Lawrenceville, Georgia).

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain and associate with the claims file any updated VA treatment records from March 2018 to the present.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA foot examination(s) (for all pertinent orthopedic and muscle group manifestations) with a clinician(s) with appropriate expertise in order to ascertain the severity of his left and right foot hammer toes (second, third, and fourth toes bilaterally), left and right foot hallux valgus, and left and right heel residual fragment wounds.  The claims file should be made available to the examiner(s) for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

4.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA psychiatric examination with a clinician with appropriate expertise in order to ascertain the severity of his PTSD.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

5.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for entitlement to higher ratings for left foot hammer toes (second, third, and fourth toes), for right foot hammer toes (second, third, and fourth toes), for left foot hallux valgus, for right foot hallux valgus, for left heel residual fragment wound, for right heel residual fragment wound with retained metallic fragments, and for PTSD, followed by the claim on appeal for a TDIU rating (after any further development indicated, and in light of the determinations made on the increased rating issues).  If any benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


